IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 99-30347
                            Summary Calendar
                         _____________________

JOSEPH V. FOSTER, JR.,

                                                 Plaintiff-Appellant,

                                versus

ANHEUSER BUSCH COMPANIES, INC., and
all subsidiaries, either marketing,
manufacturing, transporting, and/or
selling its product known, hereinafter
as Budweiser Beer,

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
               for the Middle District of Louisiana
                       USDC No. 95-CV-327-C
_________________________________________________________________
                         February 10, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Joseph Foster, Louisiana prisoner #75808, proceeding pro se

and in forma pauperis (IFP), appeals the district court’s dismissal

of his products liability suit against Anheuser Busch for its

manufacturing and marketing of Budweiser Beer.     Foster’s district

court pleadings demonstrate his ability to adequately present his

claims.   His motion for the appointment of counsel is DENIED.   See

Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Foster asserted a wrongful death action and a survival action

based upon his wife’s alcoholism, her alcohol-related problems, and

her death in 1994.       Adopting the magistrate judge’s report, the

district court dismissed the wrongful death action by a grant of a

motion to dismiss and the court dismissed the survival action by

summary judgment.      The district court concluded that the wrongful

death   action   was   without   merit   under   the   Louisiana   Products

Liability Act (the “LPLA”) and that the survival action was without

merit because 1) Anheuser Busch was not liable under the LPLA, 2)

the claim was prescribed because Anheuser Busch’s actions ceased to

be tortious with the enactment of the LPLA (September 1, 1988) and

Foster failed to file his suit within a year thereof, and 3) the

claim was without merit under pre-LPLA law.

     On appeal, Foster argues that 1) the district court erred by

not granting his request to recuse certain district court judges

and all the magistrate judges, 2) the district court prematurely

dismissed Foster’s claims without requiring Anheuser Busch to

answer and without allowing discovery, 3) Foster’s survival action

was not prescribed under a continuous tort theory, 4) the Prison

Litigation Reform Act (the “PLRA”) does not apply to Foster, his

appellate filing fees should be returned, and the district court

was in error for sua sponte raising the prescription issue, and 5)

the PLRA violates Equal Protection and a prisoner’s right of access

to the courts.




                                     2
     Foster’s recusal argument is conclusional and without merit.

The denial of his motion in the district court was not an abuse of

discretion.    See United States v. MMR Corp., 954 F.2d 1040, 1044

(5th Cir. 1992).        With respect to Foster’s challenges to the

premature dismissal of his case, Foster has not shown what evidence

he would have presented had he been able to conduct discovery; nor

did the district court have to wait for an answer to Foster’s

complaint to address the merits of his claims.             See Fed. R. Civ. P.

12(b)(6); 28 U.S.C. § 1915(e)(2); Ali v. Higgs, 892 F.2d 438, 440

(5th Cir. 1980).

     Although Foster argues that his survival action has not

prescribed    because   the   tort   alleged    in   his    complaint   was   a

continuing one, Foster does not challenge the district court’s

conclusions that his claims were without merit under both the LPLA

and the law in effect before the LPLA.         Foster has thus waived this

challenge, and he is not entitled to relief even if his claims were

not prescribed.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th

Cir. 1993) (appellant’s failure to brief issue constitutes a waiver

of the issue).    Foster’s challenges to the PLRA are without merit.

See Strickland v. Rankin County Correctional Facility, 105 F.3d
972, 974 (5th Cir. 1997); Carson v. Johnson, 112 F.3d 818, 821-22

(5th Cir. 1997); Norton v. Dimazana, 122 F.3d 286, 290 (5th Cir.

1997).

     The district court’s dismissal of Foster’s suit is

                                                                    AFFIRMED;




                                     3
    MOTION DENIED.




4